
	

116 HR 1768 : Diesel Emissions Reduction Act of 2019
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 1768
		IN THE SENATE OF THE UNITED STATES
		September 10, 2019ReceivedDecember 18, 2019Read twice and referred to the Committee on Environment and Public WorksAN ACT
		To reauthorize subtitle G of title VII of the Energy Policy Act of 2005, relating to diesel
			 emissions reduction, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Diesel Emissions Reduction Act of 2019. 2.ReauthorizationSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking 2016 and inserting 2024.
		Passed the House of Representatives September 9, 2019.Cheryl L. Johnson,Clerk
